PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/117,423
Filing Date: 30 Aug 2018
Appellant(s): Fanuc Corporation



__________________
Henry L. Ehrlich
Registration No. 39,663
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ono (US 20070110554 A1).

In order to assist the Board in navigating Appellant’s claim arguments, the Examiner notes that Appellant’s independent claim 1 maps to the above anticipation rejection of prior art as follows: a joint shaft structure (see Fig. 3) comprising: a base member (3, K, unlabeled element between K and 13 along L2); an output shaft member (30) that is supported on one side of the base member (supported on the left side of the base in Fig. 3) so as to be rotatable around a rotational axis (L2); and a strain wave gear reducer (22, 25, 26) that rotates the output shaft member relative to the base member by transmitting rotation of a motor (10a), disposed in a hollow part of the base member (see Fig. 3), to the output shaft member while reducing a speed of the rotation (see Fig. 3), wherein: the strain wave gear reducer includes: a wave generator (22) fixed to a shaft (15) that is rotated around a longitudinal axis (axis of 15) coinciding with the rotational axis by a driving force from the motor (see Fig. 3); a substantially cylindrical flexspline (25) having a first end (left side of 25 in Fig. 3) and a second end (right side of 25 in Fig. 3), an elastic part being provided at the first end (see Fig. 3), the second end being fixed to the base member by a flange (25a) extending radially outward from the elastic part, the elastic part having a shape of a thin-walled cylinder elastically deformable in a radial direction and including a plurality of external teeth arrayed in a circumferential direction on an outer circumferential surface (see paragraph [0028], wherein [t]eeth (not shown) are formed on the outer peripheral surface of the cylindrical portion of the second flexspline 25), and the wave generator being fitted inside the elastic part (see Fig. 3); a ring gear (26) that is disposed on a radially outer side of the flexspline and fixed to the output shaft member (via 29 and B5), and has internal teeth meshing with the external teeth (see paragraph [0030], wherein [t]he second gear portion 26b has a greater number of teeth than the second flexspline 25); the output shaft member has an opening (opening in 30 where seal member 57 is provided; see annotated Fig. 3 below) larger than an outside diameter of the wave generator (see Fig. 3), at a position adjacent to the elastic part (to the left of 25 in Fig. 3); and a cover (52 comprising 51a, 52a, 52b) that is configured to be mounted over the opening so as to close the opening (see Fig. 3, wherein 52 or 51a, 52a, 52b completely closes the opening in 30 where 57 is provided) and that is configured to be removed from the opening (see paragraph [0036], wherein extended portion 52 is secured to the connecting portion 51; NOTE: Merriam-Webster defines “secure” as: to make fast, and gives the examples “secure a door” and “secure a bike to a tree”. One having ordinary skill in the art would recognize that a secured door and a secured bike can be unsecured. As such, the extended portion 52 can be unsecured from connecting portion 51, i.e., removed); and wherein the cover is mounted over the opening without a bolted connection (see Fig. 3, wherein extended portion 52 is not connected to connecting portion 51 by bolts).

In order to assist the Board in navigating Appellant’s claim arguments, the Examiner notes that Appellant’s independent claim 4 maps to the above anticipation rejection of prior art as follows: the shaft (15) is a motor shaft provided in the motor (10a); and the base member (3, K, element between K and 13 along L2) is provided with a through-hole (hole through element between K and 13 along L2) having an opening diameter smaller than an outside diameter of the wave generator (22) but larger than an outside diameter of the motor shaft (see Fig. 3), and with a motor mount (13) on which the motor having the motor shaft passed through the through-hole is mounted (see Fig. 3).

In order to assist the Board in navigating Appellant’s claim arguments, the Examiner notes that Appellant’s independent claim 5 maps to the above anticipation rejection of prior art as follows: a horizontal articulated robot (Fig. 1 and 3 rotated 90 degrees clockwise) comprising the joint shaft structure according to claim 1 (see rejection of claim 1 above), wherein: the rotational axis (L2) extends along a vertical direction (up down direction in Fig. 3 rotated 90 degrees clockwise); and the output shaft member (30) is disposed above or below the base member (3, K, element directly to the left of K in the figure; 30 is located above 3, K, element directly to the left of K in the figure when Fig. 3 is rotated 90 degrees clockwise). Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.


    PNG
    media_image2.png
    562
    714
    media_image2.png
    Greyscale

1 - Ono (US 20070110554 A1) Fig. 3 Annotated

(2) Response to Argument
(a) Ono does not disclose an output shaft member that includes an opening and a cover that is configured to be mounted over the opening so as to completely close the opening and that is configured to be removed from the opening, wherein the cover is mounted over the opening without a bolted connection.

	Appellant takes the position that the rejection of claim 1 is improper because the cover of Ono (51a, 52a, 52b) is mounted over the opening with a bolted connection (B7). Appellant asserts that Ono expressly discloses in the written description and illustrates in FIG. 3 that the connecting portion 51a is mounted by bolts B7. The Examiner respectfully disagrees with Appellant’s interpretation of the prior art. 
	Paragraph [0036] of Ono reads “ As shown in FIG. 3, a connection base 50 is arranged outside the second arm 30 with respect to the reducer 10b (at the left-hand side as viewed in FIG. 2) and secured to the first output shaft 27. The connection base 50 has a cup-like connecting portion 51 and an extended portion 52 secured to the connecting portion 51. The connecting portion 51 is fixed to the first output shaft 27 through connection bolts B7. The connecting portion 51 has a connecting portion cover 51a and a seal member 57. The connecting portion cover 51a and the seal member 57 seal the space between the connection base 50 and the second arm 30 in such a manner as to permit the connection base 50 and the second arm 30 to slide on each other.” First, Ono expressly discloses “connecting portion 51 is fixed to the first output shaft 27 through connection bolts B7”. Ono does not expressly disclose connection portion 51a is mounted by bolts B7, as asserted by Appellant. This can clearly be seen in Fig. 3 of Ono, where there are no bolts through 51a. Second, Appellant appears to argue that connecting portion 51 is part of the cover. However, in the rejection of claim 1 above, the Examiner considers elements 51a, 52a and 52b as the claimed cover. In other words, the fact that element 51 is bolted is not relevant to the rejection above. Third, Ono expressly discloses 51a as a cover in the above paragraph [0036]. One having ordinary skill in the art would recognize from Fig. 3 of Ono, that the cover 51a must be removable and not mounted with bolts. The bolts B7 are shown to be mounted in a left-to-right orientation and if the cover 51a was not removable, it would be very difficult to mount connecting portion 51 via bolts B7. One having ordinary skill in the art would recognize that robots can be expensive and the ability to disassemble a robot to repair and/or replace parts is more cost effective than having to replace an entire robot arm, i.e., if the cover was not removable. Given the arguments presented above, it is clear that Ono discloses “an output shaft member that includes an opening and a cover that is configured to be mounted over the opening so as to completely close the opening and that is configured to be removed from the opening, wherein the cover is mounted over the opening without a bolted connection” and the rejection of claim 1 should be maintained. 

	(b) Extended portion 52, separate from the connecting portion 51, does not anticipate the claimed cover.

	Appellant takes the position that extended portions 52a, 52b do not completely close the opening (where seal member 57 is provided) as required by claim 1. The Examiner respectfully disagrees with Appellants interpretation of the prior art. 
First, the Examiner notes that 52a and 52b were cited in combination with cover 51a, such that the combination of 52a, 52b and 51a completely cover the opening. Second, Appellant has provided an annotated Fig. 1 of Ono, see Appeal Brief page 9. While the annotations from Appellant can be misleading, for example only a small portion of 52a and 52b are highlighted, it can be seen from the annotated figure that among the elements highlighted by Appellant, 52a, 52b and 51a, there is no opening shown in the arm 30. Therefore, the cover elements 52a, 52b and 51a are shown to completely cover the opening. Third, as discussed in section (a) above, elements 52a, 52b and 51a must be able to be removed to access bolts B7, and therefore satisfy the limitation of a cover. 
Given the arguments presented above, it is clear that Ono discloses “a cover that is configured to be mounted over the opening so as to completely close the opening” and the rejection of claim 1 should be maintained.

(c) Ono does not disclose the base member is provided with a through-hole having an opening diameter smaller than an outside diameter of the wave generator. 

Appellant takes the position that the base member of Ono (3, K, element between K and 13 along L2) is provided with a through hole that is larger than the diameter of the wave generator. The Examiner respectfully disagrees with Appellants interpretation of the prior art. 
Appellant has provided an annotated Fig. 3 of Ono which includes the correct outer diameter of the wave generator. However, Appellant has ignored the cited portions of Ono in the rejection of claim 4 and has provided the wrong through-hole diameter. More specifically, the rejection of claim 4 reads “a through-hole (hole through element between K and 13 along L2)”. The only through-hole which passes through the element which is between K and 13 along L2 is the hole in which the shaft 15 is provided. The diameter of the through-hole is clearly smaller than the diameter of the wave generator.
Given the arguments presented above, it is clear Ono discloses “the base member is provided with a through-hole having an opening diameter smaller than an outside diameter of the wave generator” and the rejection of claim 4 should be maintained. 

(d) Ono does not disclose the rotational axis extends along a vertical direction and the output shaft member is disposed above or below the base member.

Appellant takes the position that no teaching was provided in support in the rejection of claims 5 and 6, i.e., Ono discloses an axis L2 which is horizontal and not vertical. The Examiner respectfully disagrees with Appellant’s interpretation of the prior art. 
First, the Examiner notes that a change in the orientation of the robot of Ono would not change the operation of the robot. One having ordinary skill in the art would recognize that robots are mounted on floors, ceilings and on walls. The mounting position is determined by the end user and which tasks the robot is to perform. In other words, a vertically extending robot can be mounted on a wall to provide a horizontal extending robot. Second, paragraph [0062] of Ono reads “ The first parallel link mechanism P1 and the second parallel link mechanism P2 may be arranged horizontally”. As can be seen from Fig. 1 of Ono, parallel link mechanisms P1 and P2 are arranged in a vertical orientation, which results in axis L2 being horizontal. However, Ono discloses an horizontal orientation of P1 and P2 which would result in axis L2 being vertical, as required by the claims. Third, Appellant has not provided any criticality to a vertical axis L2. As such, a change in orientation of the robot of Ono does not produce a new and patently distinct device. 
Given the arguments presented above, Ono discloses “the rotational axis extends along a vertical direction and the output shaft member is disposed above or below the base member” and the rejection of claim 5 should be maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH BROWN/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/William Kelleher/Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.